DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Drawings
1.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). Applicant’s claim that the battery forms part of or all of a floor of a vehicle and it is unclear to one of ordinary skill in the art how this is formed and all claim elements should be included in the drawings.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claim 7 recites the limitation "the seat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the vehicle is constructed such that the battery forms all or part of a floor of the vehicle.2020
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.    Claims 1-2, 4, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US PG Pub 2020/0350522).
[Claim 1] Regarding claim 1, Choi discloses a battery/chassis of a vehicle, designed to contain at least one electricity storage cells’ module (Choi, abstract of the disclosure, recites a battery casing for a vehicle and can be characterized as a chassis in the same way that Applicant labels the chassis as (9) which is not the vehicle chassis. Such casings conventionally mount to the chassis or body.) the chassis comprising  a bottom panel (See Choi, annotated FIG 2 illustrating the components of the battery casing including upper and base plates, contact region, cooling channels and set back) a housing (Choi FIG 1 shows the battery cell housing) each housing comprising a cover (Choi omits the cover as it is directed to the bottom cooling system but vehicle batteries are conventionally sealed and completely enclosed with a cover) the bottom panel supporting the housing in at least one region of contact with the housing (See Choi, annotated FIG 2 illustrating the components of the battery casing including upper and base plates, contact region, cooling channels and set back) and a cooling circuit (410) of the at least one electricity storage cells’ module, the cooling circuit being a closed circuit designed to guide a heat transfer fluid (Choi is designed as a closed loop cooling circuit) wherein the cooling circuit extends in the bottom panel and is set back from the contact region (See Choi, annotated FIG 2 illustrating the components of the battery casing including upper and base plates, contact region, cooling channels and set back) the bottom panel comprising at least two flat plates (Upper and base plate, see annotated FIG 2) and an embossed plate (314, see FIG 2, Choi has substantially the same plate profile) extending between the two flat plates (see annotated FIG 2).

    PNG
    media_image1.png
    808
    825
    media_image1.png
    Greyscale

[Claim 2] Regarding claim 2, Choi discloses a battery/chassis according to claim 1, wherein the chassis is a chassis of a motor vehicle (Choi discloses in the abstract of the disclosure that the battery is for a vehicle).



[Claim 4] Regarding claim 4, Choi discloses a battery/chassis according to claim 1, wherein the chassis comprises at least one U- shaped lateral damper, the lateral damper extending away from the bottom panel and fixed, on the one hand, to an upper plate of the bottom panel and, on the other hand, to a lower plate of the bottom panel (314 of Choi has alternating U-shape profiles and intermittently attached to one or the other of the upper and base plates, see annotated FIG 2).
[Claim 10] Regarding claim 10, Choi discloses a battery/chassis according to claim 1, wherein the bottom panel comprises at least one pad, each pad being designed to secure at least one electricity storage cells’ module to the housing (See annotated FIG 2 above, the cells sit on a mounting flange at the contact portion).
[Claim 12] Regarding claim 12, Choi discloses a vehicle comprising a chassis a battery/chassis of a vehicle, designed to contain at least one electricity storage cells’ module (Choi, abstract of the disclosure a battery casing for a vehicle and can be characterized as a chassis in the same way Applicant labels the chassis as (9) which is not the vehicle chassis. Such casings conventionally mount to the chassis or body.) the chassis comprising  a bottom panel (See Choi, annotated FIG 2 illustrating the components of the battery casing including upper and base plates, contact region, cooling channels and set back) a housing (Choi FIG 1 shows the battery cell housing) each housing comprising a cover (Choi omits the cover as it is directed to the bottom cooling system but vehicle batteries are conventionally sealed and completely enclosed) the bottom panel supporting the housing in at least one region of contact with the housing (See Choi, annotated FIG 2 illustrating the components of the battery casing including upper and base plates, contact region, cooling channels and set back) and a .
Allowable Subject Matter
1.	Claims 3, 5-6, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               

/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614